Citation Nr: 0426900	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  93-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1968 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied a claim of entitlement to an 
evaluation in excess of 10 percent for headaches, among other 
claims.  The Board affirmed that denial in November 1993.  In 
March 1995, the United States Court of Veterans Appeals, now 
the U.S. Court of Appeals for Veterans Claims (Court), 
granted a joint motion to vacate that decision and remand it 
to the Board.  In August 1995, the Board remanded the case to 
the RO for further development.  The claim returned to the 
Board, and the Board again denied the benefit sought on 
appeal.  The veteran appealed and the Court again remanded 
the claim to the Board for further adjudication.  Following 
remand by the Board in February 1999, the RO granted a 30 
percent evaluation for headaches, effective in March 1999.  
The Board, in a decision issued in April 2000, denied an 
evaluation in excess of 30 percent for headaches.  The 
veteran is also service connected for post-traumatic stress 
disorder, rated at 100 percent from March 1996 and 70 percent 
from September 1999 when individual unemployability benefits 
(100 percent) were assigned.  

The veteran again appealed that determination to the Court.  
Subsequent to the veteran's appeal to the Court, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Court remanded the claim to the Board In August 2001 
(with judgment entered in November 2001) for review in light 
of the VCAA.  The veteran appealed that remand to the United 
States Court of Appeals for the Federal Circuit.  After the 
Federal Circuit dismissed the appeal and issued its mandate, 
the claim returned to the Court, and then to the Board, 
pursuant the Court's August 2001 decision.  In August 2003, 
the Board REMANDED the claim.  The claim now returns to the 
Board for further review.

The veteran moved from Texas to Oklahoma in 2002 and the 
claim is now within the jurisdiction of the Muskogee, 
Oklahoma RO.

During the pendency of this appeal, the veteran also 
submitted argument as to additional claims.  In particular, a 
June 2002 letter from an attorney then representing the 
veteran indicates that the veteran disagreed with an 
effective date assigned in his case.  This matter is not 
before the Board and is referred to the RO for any necessary 
action.


FINDING OF FACT

The veteran's headache disability is manifested by complaints 
of constant headache, with more severe headaches, sometimes 
manifested by photophobia, vomiting, and pain with noise, 
requiring up to several of bedrest, occurring several times 
weekly and preventing him from working. 


CONCLUSION OF LAW

With resolution of reasonable doubt, the veteran's disability 
from headaches approximates the criteria for a 50 percent 
evaluation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this claim, which extends for a number 
of years, there have been various changes in the laws and 
regulations applicable to this appeal, most notably the 
enactment of the VCAA, followed by continuing judicial 
decisions interpreting the law and VA efforts to revise its 
regulations and procedures to implement the VCAA.  

Preliminary Matters:  Duties to Notify & to Assist

On November 9, 2000, the President signed into the VCAA into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

Because the decision herein is fully favorable to the 
veteran, a grant of the maximum schedular evaluation 
available for headaches, any deficiency in the duties to 
notify or assist, it would constitute harmless error, and 
further discussion of compliance with the VCAA is 
unnecessary.

Applicable law and regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

There is no diagnostic code for tension headaches.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20 (2003).

The veteran's headaches have been evaluated by analogy to 
migraine headaches.  A 30 percent disability rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  A 50 percent disability rating contemplates 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

Facts and analysis

On VA examination in September 1992, the veteran reported 
essentially continuous headaches with feelings of pressure 
and pain, and occasional dry heaves.  He was unable to 
identify the frequency with which he suffered exacerbation of 
headaches beyond mild or moderate pain.  The examiner 
concluded that the veteran had a long history of muscle 
tension headaches and continued to have muscle tension 
headaches.

At the hearing before the Board in April 1993, the veteran 
testified that sometimes lying down made the headache worse 
rather than better, that headaches were constant, and that he 
took 30 or 40 aspirin daily.  He testified that he was having 
headache pain during the hearing.  

The summary of a November 1995 to December 1995 VA 
hospitalization reflects that the veteran's observed actions 
and activity level were inconsistent with reported complaints 
of discomfort and pain.  The summary of VA hospitalization 
from mid-March 1996 through late June 1996 reflects that the 
veteran complained of headache pain on several occasions; 
these records include only one notation of observation of 
objective manifestations of severe headache pain.

On VA examination in June 1996, the veteran reported constant 
mild to moderate headache generalized over the entire head, 
with more severe headaches four to five times a week.  The 
more severe headaches lasted approximately six hours, during 
which he was incapacitated, and had to lie down, and the 
severe headaches were accompanied by nausea and occasional 
vomiting.  He reported that the more severe headaches would 
spontaneously go away after several hours.  No medication 
would stop such a headache, although aspirin helped "slow it 
down."  The examiner concluded that, although it was 
difficult to be certain of the etiology of the veteran's 
headaches, the headaches were most consistent with chronic 
tension or tension vascular headaches.

On VA neurological examination On March 10, 1999, the veteran 
reported that his headaches started in the occiput or were 
localized over the right parietal area, and were sometimes 
associated with vomiting, photophobia, and reaction to loud 
noises, but without prodromal symptoms, post-ictal symptoms, 
or seizure activity.  He said that the headaches were on a 
daily basis, and would become very severe and prevent him 
from working.  He reportedly was very nonspecific as to what 
they actually prevented him from doing.  Although unable to 
give any accurate time lost from work, he said that the 
headaches would last a half day or longer, and that when they 
became severe he had to take Equagesic or Tylenol and lay 
down.  The examiner, after discussing the veteran's relevant 
clinical history, provided an opinion that the headaches 
described were, overall, a muscle tension type of headache.

The veteran stated in December 2002 in connection with his 
appeal that he did not know what more evidence he could 
submit and that the record already had all the relevant 
facts.  He said that the only thing that had not been 
mentioned was and MRI at the Shreveport VA Medical Center.  
Medical records from the Shreveport VAMC through September 
1999, received in March 2003, show that MRI studies were done 
in November 1995 and August 1998 for the cervical spine, and 
in November 1998 for the brain.  The veteran complained in 
May 1998 that he had an "occasional headache related to his 
neck pain."  The MRI's of the cervical spine were 
interpreted as showing spondylosis, described as mild on the 
August 1998 study.  The MRI of the brain reportedly showed 
minimal tonsillar ectopia, frontal sinusitis and bilateral 
lacunar infarcts.  

The Shreveport VAMC reported in December 2003 that it had no 
additional records for the veteran since 1999.  The Oklahoma 
City VAMC reportedly had no records for the veteran.  Dallas 
VA medical records between September 2001 and February 2002 
do not refer to headaches.  

The veteran seeks the maximum 50 percent scheduler rating 
reserved for cases of very frequent and completely 
prostrating, prolonged headache attacks productive of severe 
economic inadaptability.  Although the descriptions and 
possible causes of the veteran's headaches have varied 
considerable during this lengthy appeal, there is no clear 
medical evidence to differentiate tension headaches, for 
which service connection has been established, from other 
possible causes.  Recently obtained VA outpatient records, 
for example, including reports of MRI tests mentioned by the 
veteran, do not shed further light on the nature of the 
headaches and still further development in this regard would 
not appear to be helpful despite an apparently incomplete 
record in some respects.  In essence, as the veteran has 
stated, it may reasonably be concluded that all the relevant 
and available information has been obtained.  

Under such circumstances, the whole of the headaches are 
attributable to the service-connected disability and the 
source of the headaches is irrelevant.  See, Mittleider v. 
West 11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a service-connected condition and a 
nonservice-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected disability).  

Even though manifestations of severe headache pain were only 
recorded on one occasion during VA hospitalization from mid-
March through late June 1996, the veteran complained of 
essentially daily headaches requiring him to lie down.  He 
provided a similar description of headaches in March 1999.  
Although the effects of these headaches on the veteran 
economically have been nonspecific or only vaguely reported, 
VA has recognized since September 1999 that the veteran is 
unemployable due to the combined effect of his PTSD and 
headaches.  

In summary, the veteran has reported that he has prostrating 
headaches occurring very frequently, several times each week, 
in keeping with the subjective criteria for a 50 percent 
rating for the disability, and he has an unemployability 
rating, in part for headaches.  Although there is no 
objective evidence to support the veteran's subjective 
assertions, the evidence as to whether the criteria for a 50 
percent evaluation are met is at least in equipoise.  When 
evidence is in equipoise, reasonable doubt must be resolved 
in the veteran's favor.  Resolving doubt in the veteran's 
favor, the criteria for a 50 percent evaluation for headaches 
are met.  The Board finds no diagnostic code that might 
provide an evaluation in excess of 50 percent for headaches.  
See 38 C.F.R. § 4.124a.  

The evidence of record does not present "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2003).  In this regard, the Board finds 
that there has been no contention or showing that the 
veteran's headaches have necessitated frequent periods of 
hospitalization.  The veteran has been hospitalized during 
the pendency of this appeal, but those hospitalizations have 
been for disorders other than the service-connected 
disability at issue on appeal.  The veteran is already in 
receipt of a total disability evaluation based on individual 
unemployability, so, to the extent that the headache 
disability interferes with the veteran's ability to work, he 
is already being compensated.  

Thus, the Board does not find that the veteran has a raised a 
claim for an extraschedular evaluation for his headaches.  In 
the absence of such a claim, and in the absence of evidence 
of an unusual disability picture, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 50 percent evaluation for headaches is granted, subject to 
laws and regulations governing the application and effective 
dates of any award of monetary benefits.


                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



